Citation Nr: 1429667	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-40 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which severed service connection for tinnitus, effective November 1, 2009.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2008 rating decision granted service connection for tinnitus, and assigned a 10 percent disability rating effective January 14, 2008. 

2.  An August 2009 rating decision found that the grant of service connection for tinnitus was clearly and unmistakably erroneous. 

3.  The evidence of record does not establish that the January 2008 award of service connection for tinnitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for tinnitus was improper, and the criteria for restoration of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board restores service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 113; 38 C.F.R. 
§ 3.303. 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d) (2011); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

Service connection will be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous (CUE).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current "evidence establishes that [service connection] is clearly erroneous"' (quoting 38 C.F.R. § 3.105(d) ); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat [es] the consideration of evidence acquired after the original granting of service connection"). 

The May 2008 rating decision which granted service connection for tinnitus was not clearly and unmistakably erroneous.  In other words, the evidence at the time of the May 2008 rating decision is debatable as to whether the Veteran's tinnitus was related to his military service.  The Veteran's service treatment records are silent as to whether tinnitus was incurred in service.  His DD Form 214s reflect that he served as a machine shop technician and metal working support.  The Veteran submitted a positive nexus opinion from a private audiologist who provided a substantial amount of medical literature in support of his positive opinion in September 2006.  

The rating specialist who issued the May 2008 rating decision granting service connection for tinnitus used the favorable evidence from the private audiologist to grant the claim.  The rating decision explained the grant of service connection for tinnitus by noting, correctly, that the private examiner had linked the Veteran's bilateral hearing loss to noise exposure.  The audiologist had also noted that the Veteran had noise exposure in service.  The May 2008 rating specialist conceded exposure to excessive noise based on his job position while in service.  As noted above, this finding is supported in the record by the DD Form 214 which reflects the Veteran's military occupational specialties, as noted above.  

Subsequent to the initial rating decision granting benefits for tinnitus, a probative July 2008 audiological consultation was conducted by the Chief of audiology and staff physician who provided a joint opinion that tinnitus was less likely than not related to military service.  The VA examiners reported that they conducted a review of the lengthy, erudite narrative written by the private audiologist but ultimately recommended the regional office disregard the private opinion as speculative and failing to adhere to VA regulations.  The examiners stated that the private audiologist failed to address the Veteran's service treatment records, specifically the normal audiometric threshold recorded at military retirement, and VA regulations required a review of the service treatment records prior to the opinion.  The Board is notes that the 2008 VA examination is highly probative.  

The RO issued a December 2008 proposal and August 2009 rating decision determining there was clear and unmistakable error based on the July 2008 VA medical opinion and noted the private audiologist had not reviewed the claims file.  However, given that the Board finds that reasonable minds could differ as to the interpretation of the VA examination findings, clear and unmistakable error is not present in the May 2008 rating decision.  

Further supporting evidence of a debatable medical opinion, the Board notes the Veteran provided a copy of his claims file to his private audiologist who issued another positive nexus opinion based on a review of the service treatment and health records in October 2009.  Addditionally, the Veteran submitted a positive nexus opinion from a private treating physician written in January 2010.  

In sum, the Board concludes that the evidence submitted since service connection was granted for tinnitus does not undebatably refute the May 2008 finding that the Veteran met the criteria for an award of service connection for those disorders.  Therefore, the November 2009 decision to sever service connection for those disorders was improper.  Accordingly, severance of service connection for hearing loss and tinnitus was improper.  Thus, the claim to restore service connection for tinnitus is granted.


ORDER

Severance of service connection for tinnitus was improper, and the restoration of service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

  
Department of Veterans Affairs


